IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FEDERAL HOME LOAN MORTGAGE               : No. 595 MAL 2014
CORPORATION,                             :
                                         :
                   Respondent            : Petition for Allowance of Appeal from the
                                         : Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
FLORENCE R. PARKER,                      :
                                         :
                   Petitioner            :


                                      ORDER


PER CURIAM

      AND NOW, this 11th day of December, 2014, the Petition for Allowance of

Appeal and the Application for Consolidation are DENIED.